6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-11   Page 1 of 4




                     Exhibit 8
     6:19-cv-01567-TMC             Date Filed 10/05/20            Entry Number 107-11           Page 2 of 4




                                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                    ATTORNEYS AND COUNSELORS AT LAW

                                                                    2 W. Washington Street | Fourth Floor
Miles E. Coleman                                                    Greenville, SC 29601
T 864.373.2352 F 864.373.2925                                       T 864.250.2300 F 864.232.2925
miles.coleman@nelsonmullins.com                                     nelsonmullins.com




                                                 September 22, 2020

  Via electronic mail
  Peter Barbur
  Cravath, Swaine & Moore LLP
  Worldwide Plaza
  825 Eighth Avenue
  New York, NY 10019-7475
  PBarbur@cravath.com


          RE:      Rogers et al. v. U.S. Dept. of Health and Human Servs. et al.
                   Civil Action No. 6:19-cv-01567-TMC (D.S.C.)
                   Our File No. 059326/01501

  Mr. Barbur:

         I write in response to your letter dated September 16, 2020 in the above-referenced matter.
  Your letter seems either to misapprehend or to mischaracterize the positions taken in the Governor’s
  Objections and Responses served on August 4, 2020, and the statements made by the Governor’s
  counsel in the parties’ meet-and-confer call on September 1, 2020. I write to correct those
  characterizations and to articulate again the Governor’s position regarding your document requests.

          In counsels’ meet-and-confer call earlier this month to discuss the Governor’s Objections
  and Responses, you raised certain questions, and we directed you to specific language in our
  written responses where those questions had already been answered. So too, it seems that some of
  the assertions in your recent letter rest on incomplete information or mistaken assumptions, which
  I hope this response can illumine.

           Your letter states, for example, that you assume Governor McMaster’s document production
  is incomplete because it is “largely duplicative of documents previously produced in response to
  Plaintiffs’ earlier FOIA requests, even though the vast majority of the RFPs are new.” This
  assertion, however, is simply inaccurate. Before this lawsuit was filed, your co-counsel—Susan
  Dunn, Legal Director of the ACLU, South Carolina—submitted two FOIA requests to the
  Governor. The first was submitted on May 1, 2018, and the Governor’s staff responded on May
  30, producing 15 pages of responsive materials. The second was submitted on July 24, 2018, and
  the Governor’s staff responded on September 4, producing 14 pages of responsive material. In
  total, then, the Governor has previously produced 29 pages in response to FOIA requests from

     CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                          NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA


                                                            1
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-11         Page 3 of 4




September 22, 2020
Page 2

Plaintiffs’ counsel. By contrast, in response to your requests for production in this lawsuit, we
produced more than thirteen times this amount. Accordingly, it is incorrect to characterize the
Governor’s recent 394-page production in this litigation as “largely duplicative” of his prior FOIA
responses, and it is similarly incorrect to assert that this supposed redundancy somehow
demonstrates that his document production is incomplete.

        You further state in your letter that Governor McMaster’s responses and document
production are presumed incomplete because he possessed no documents responsive to some of
your requests and because he declined to search for and produce documents in response to other
of your requests. The Governor’s declining to respond to certain of Plaintiffs’ requests, however,
reveals more about the extraordinarily broad fishing expedition Plaintiffs have undertaken than it
does about the Governor’s fulfillment of his discovery obligations under Rule 26. The scope of
discovery is expressly limited by Rule 26(b)(1) to information “that is relevant to any party’s claim
or defense.” It should come as no surprise then that we declined to respond to requests seeking
documents related to HHS’s actions that (a) postdate the Complaint, (b) are not mentioned in the
Complaint and, therefore, (c) are not relevant to any claim or defense in the suit. A party’s ability
to obtain discovery is further limited by “the parties’ relative access to relevant information,” Rule
26(b)(1), and thus it is neither improper nor surprising that the Governor declined to search for
documents that are in Plaintiffs’ own possession or in the possession of other parties on whom you
have served requests for that information. Indeed, the burden of showing the relevance and
proportionality of a given request is on the requesting party—a burden you have thus far failed to
carry.

        You state also in your letter that, during our meet-and-confer call, the Governor’s counsel
supposedly “refused” to provide you with information regarding our document production. Yet
again, this assertion is not true. The crux of our statements was that we had already responded to
your discovery requests, and we were not in a position to change our responses or volunteer
additional information. In keeping with procedural expectations and customary practice, we
offered to consider any information you may provide, but you did not attempt to provide a basis
for us to change our responses. Your letter fails fully and accurately to recount counsel’s
statements, and it omits or fails to recognize the information already described in the Governor’s
Objections and Responses regarding the process, scope, and limitations on the Governor’s search
for and production of documents.

         As we also stated during the meet-and-confer call, while it is not unusual for litigants to
agree on search terms, document custodians, and search parameters, such an agreement is almost
universally discussed and reached prior to the service of discovery requests, and it is not the
responding party’s burden to initiate such discussions. Again, you did not make any attempt to
initiate such discussions. We are unaware of any binding authority for the proposition that when
(as here) the requesting party failed to request or seek such agreement ahead of time, the producing
party is obliged subsequently to agree to such demands merely because the requesting party
assumes—on bases that are factually incorrect and legally specious—that the production might be
incomplete.



                                                  2
   6:19-cv-01567-TMC           Date Filed 10/05/20     Entry Number 107-11         Page 4 of 4




September 22, 2020
Page 3

        Finally, a number of other assertions in your letter warrant brief correction here. For
example, the Governor does not, as you claim, “suggests that documents held within the Office of
the Governor of South Carolina are not within Governor McMaster’s custody or control.” In fact,
neither the Governor nor his counsel have said any such thing. Rather, as articulated in Governor
McMaster’s Objections and Responses, the Governor simply objects to a definition in your
Request for Documents to the extent that the definition implies that the Office of the Governor—
a department of the State—is a party to this suit. You also assert incorrectly that the Governor has
objected to certain requests because documents he supposedly possesses are also available from a
third party. Again, incorrect. Rather, the Governor objected to your request for documentation of
private third parties’ practices—documentation that they, not the Governor, possess, and which
you have, in fact, already requested from such a third party.

        In conclusion, we refer you again to the positions succinctly stated in and throughout
Governor McMaster’s Objections and Responses. In keeping with the obligations imposed by Rule
26(g), Governor McMaster performed a thorough and complete search for, review of, and
production of documents responsive to Plaintiffs’ Request for Documents, limited only by the legal
objections and technological restrictions explained and asserted in the Governor’s Objections and
Responses. If, however, you believe further discussion of this matter would be profitable, or if you
wish to propose what you believe would be suitable parameters for the parties’ discovery
responses, we are willing to entertain such discussion or suggestions, and will wait to hear from
you.

                                              Very truly yours,


                                              Miles E. Coleman

CC:    (by electronic mail):
       M. Malissa Burnette
       Bob Cook
       Currey Cook
       Leslie Cooper
       Susan Dunn
       Miranda J. Li
       Daniel Mach
       Mika Madgavkar
       Christopher Ray
       Nekki Shutt,
       Jay Thompson
       Ken Woodington




                                                 3
